[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a breach of contract case which was referred to an attorney trial referee, W. A. Phillips, Esq., in accordance with General Statutes52-434(a) and Practice Book 428 et seq. The referee filed his report, and thereafter the plaintiff, in accordance with Practice Book 438, sought corrections to the report, some of which were made. However, the referee reiterated his recommendation that judgment enter for the plaintiff, William H. Hastings, in the amount of $30,000. The plaintiff did not thereafter file exceptions, Practice Book 439, or objections, Practice Book 440, to the report.
A review of the attorney trial referee's report. as amended in accordance with the motion to correct, indicates that he recommended that judgment enter for the plaintiff for $30,000. This recommendation follows legally and logically from his factual findings, including that the defendant, Shaer Shoe Corporation, offered to pay the plaintiff $30,000, and that the plaintiff accepted this offer. This sum was offered to the plaintiff for his services on a special committee formed by defendant to evaluate a possible merger with another corporation, and also for his services on the defendant's board of directors.
Therefore, judgment enters in favor of the plaintiff for $30,000, plus interest in accordance with General Statutes 52-192a, as the plaintiff filed an offer of judgment on November 8, 1991, within eighteen months after the filing of the complaint on January 15, 1991. Although the computer print-out indicates the filing of such an offer, the actual document is not in the file. However, the referee found that the offer was for $30,000, thus triggering the awarding of interest. If the parties cannot agree on the proper amount of interest from November 8, 1991 to this date, the matter should be claimed to the short calendar for a calculation of interest.
The attorney trial referee also recommended an award of an attorney's fee in favor of the plaintiff in the amount of $350, as permitted by General Statutes 52-192a(b), a recommendation which is also accepted. CT Page 11832
So Ordered.
Dated at Stamford, Connecticut, this 22nd day of December, 1992
William B. Lewis, Judge